Citation Nr: 0728821	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent prior to April 9, 2004 for the veteran's service-
connected residuals of a right ankle injury with subtalar 
dislocation (right ankle disability).   

2.  Entitlement (following the temporary total evaluation 
under 38 C.F.R. § 4.30) to a disability rating for the right 
ankle disability in excess of 30 percent.     

3.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30, beyond October 31, 2004, 
for convalescence following surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from October 1974 to 
April 1975 and from June 1976 to December 1976.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

Stegall issue

In its November 2006 remand, the Board instructed the RO that 
if a statement of the case (SOC) should be issued with 
respect to the issue of entitlement to an extension of a 
temporary total evaluation under 38 C.F.R. § 4.30 (2006), 
beyond October 31, 2004, for convalescence following surgery 
on the veteran's right ankle (the convalescence rating 
issue), the veteran should also be advised of the necessity 
of filing a timely Substantive Appeal if he wanted the Board 
to consider that issue.  38 C.F.R. § 19.30(b) (with the SOC, 
the appellant and representative will be furnished 
information on the right to file, and time limit for filing, 
a Substantive Appeal).  A supplemental statement of the case 
(SSOC) that addressed the convalescence rating issue was sent 
to the veteran on April 23, 2007.  The claims file does not 
contain any evidence that the veteran was sent notice of the 
necessity of filing a timely Substantive Appeal if he wished 
to have the Board review the convalescence rating issue.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  A 
remand for compliance with the Board's prior order is not 
necessary here because, as discussed below, the Board has 
taken jurisdiction of the appeal of the convalescence rating 
issue.  38 C.F.R. § 20.101(d) (Board has jurisdiction to 
determine whether it has jurisdiction of an appeal).  As a 
result, the veteran has not been harmed by the RO's failure 
to comply with the Board's remand instructions.  

Jurisdiction over the convalescence rating issue

A claimant has 60 days from the date on which the SOC is 
mailed, or the remainder of the "one-year period from the 
date of mailing of the notification of the determination 
being appealed, whichever period ends later" in which to 
file a Substantive Appeal.  38 C.F.R. § 20.302(b)(explanation 
of time for filing a Substantive Appeal); see also 
38 U.S.C.A. § 7105(d)(3)(West 2002)(authorization of time for 
filing a Substantive Appeal).  Since the notice advising the 
veteran of the rating decision being appealed was mailed on 
May 26, 2005, and notice of the SSOC was sent April 23, 2007, 
the veteran was required to file a Substantive Appeal 
by June 22, 2007, which is 60 days after the mailing of 
notice of the SSOC.  

The veteran, himself, did not submit a VA Form 9 or other 
document to indicate that he wished to perfect his appeal of 
the convalescence rating issue.  But on May 30, 2007, during 
the period in which a timely Substantive Appeal could be 
filed, the veteran's representative (who had previously filed 
with VA a proper power of attorney) filed an appeal 
pre-certification review document that indicated that the 
appeal of three issues (including the appeal of the 
convalescence rating issue) was ready for certification to 
the Board.  38 C.F.R. § 20.301(a) (Substantive Appeal may be 
filed by a claimant's representative provided a proper power 
of attorney has been filed).  Accordingly, the agency of 
original jurisdiction (AOJ)  certified the convalescence 
rating issue and two other issues to the Board for appellate 
review.  

The Board's jurisdiction cannot be implied from inaction by 
the veteran or the AOJ.    Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  But the record here shows that both the veteran 
(through his representative) and the AOJ expected the Board 
to take jurisdiction of the convalescence rating issue.  See 
Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) 
(with no indication that the RO closed the appeal for failure 
to file a Substantive Appeal and positive steps to treat the 
veteran's filing as a timely Substantive Appeal, the Board 
did not lack jurisdiction).  Nor did the veteran's 
representative object to the RO's action in certifying the 
convalescence rating issue on appeal.  To the contrary, the 
appellant's July 2007 post-remand brief indicates that the 
veteran wishes to pursue the appeal of that issue before the 
Board.  Thus, the May 2007 filing by the veteran's properly-
appointed representative is deemed a timely and adequate 
Substantive Appeal and this Board will take jurisdiction of 
the convalescence rating issue.    

Referred issues

In February 1995, the veteran asserted that he wanted to file 
a claim under 38 U.S.C.A. § 1151, but the claims file does 
not show that such a claim was adjudicated.  The 
November 2006 Podiatry Clinic notes appear to connect 
neurological disorders with the veteran's February 2004 
surgery.  These matters are referred to the RO for 
appropriate action.  

Deciding the increased rating issue for the period prior to 
April 2004

Although, as discussed below, further development is 
necessary to decide the other two issues on appeal, it is not 
necessary to remand the increased rating issue for the period 
prior to April 2004.  The record contains competent medical 
evidence as to the veteran's condition prior to the 
April 2004 surgery.  And while physical therapy records are 
needed for evaluating the veteran's ability to return to work 
after the April 2004 surgery, those records will not relate 
to the period prior to the April 2004 surgery, so further 
development of physical therapy records is not required to 
decide this issue.  
 

Remanded issues
 
The issues of entitlement to an extension of a temporary 
total evaluation under 38 C.F.R. § 4.30, beyond October 31, 
2004, for convalescence following surgery, and of entitlement 
(following the temporary total evaluation under 38 C.F.R. 
§ 4.30) to a disability rating for the right ankle disability 
in excess of 30 percent, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 2005, there was no ankylosis of the 
veteran's right ankle.  

2.  Prior to his April 2004 surgery, the veteran experienced 
very little loss of function because he was working as a 
self-employed back-hoe and dump truck operator, which 
required substantial walking, climbing in and out of the 
equipment, bending, stooping, lifting and use of his feet in 
operating the equipment controls.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
prior to April 9, 2004, for the right ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.20, 4.30, 
4.40, 4.63, 4.68, 4.71a, and Diagnostic Codes 5270-5274 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The veteran did not receive a notice letter with respect to 
the issue of an increased rating for his right ankle 
disability.  VA sent such a letter, but the claims folder 
shows that it was returned as undeliverable by the United 
States Post Office, and there is no evidence that it was 
mailed to the veteran's new address when that was received.  
Although the veteran has not raised any notice issues, the 
failure to provide timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007).  

This veteran was not prejudiced by VA's failure to send him 
notice. The purpose of notification under 38 U.S.C.A. 
§ 5103(a) is to ensure that the claimant's case is presented 
to the initial decision maker with whatever support is 
available, and to ensure that the claimant understands what 
evidence will be obtained by the VA and what evidence must be 
provided by the claimant prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 
(Fed. Cir. 2006).  The record shows that those goals were met 
here.  

After service connection had been granted in January 1974, 
the veteran filed and participated in the adjudication of 
three prior claims for an increased rating of his right ankle 
disability.  The language of the August 2003 document that 
initiated his claim in this appeal reflects his understanding 
of the evidence necessary to substantiate an increased rating 
claim and VA's duty to obtain evidence on his behalf.  That 
document stated that he would like to reopen his claim for 
the following condition:  limitation of motion of ankle 
(20%).  He asked VA to obtain all records indicated (i.e., 
the VA treatment records from two VA facilities) and evaluate 
this disability to include all adjunct considerations based 
on the medical evidence received.  He further noted that if a 
VA examination were necessary to determine current rating 
disability, then the examination was requested to be 
scheduled on his behalf.  This document reflects the 
veteran's understanding that to substantiate his claim, there 
must be evidence of the current state of his disability and 
that such evidence would, in particular, relate to the 
limitation of motion of his ankle.  The evidence he asked VA 
to obtain pertained to the medical treatment of his right 
ankle.  And by asking VA to obtain that evidence on his 
behalf, he showed that he understood what kind of evidence he 
needed to submit and what evidence VA would obtain.  

Before the initial January 2004 rating decision in this case, 
the veteran was not provided with notice to comply with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), but he was 
sent such notice in March 2006.  The veteran also was not 
explicitly invited before the initial rating decision to 
submit to VA any evidence in his possession that pertains to 
the claim, as required by 38 C.F.R. § 3.159(b).  Yet, citing 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Board's 
November 2006 decision explicitly notified the veteran that 
he had the right to submit additional evidence and argument 
on the matters the Board had remanded.  Thus, the delay in 
sending notice was cured before the claim was readjudicated 
in the April 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a 
statement of the case or a supplemental statement of the case 
can be considered a readjudication of a claim after the 
issuance of proper notice).  

In any event, since the record shows that the veteran had a 
meaningful opportunity to participate in the adjudication 
process, he was not prejudiced by the initial delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
The claims folder contains comprehensive medical treatment 
records for his right ankle.  He was provided with a VA 
compensation and pension (C&P) examination to determine the 
severity of his disability.  He submitted evidence and 
arguments to support his claim.  Thus, the rationale 
underlying the duty to notify the veteran of the evidence 
needed to substantiate his claim has been satisfied.    

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving the veteran's claims file, by obtaining all 
records identified by the veteran, by conducting a C&P 
examination, and by providing the veteran with an opportunity 
to present sworn testimony at a hearing before this Board.  

Increased rating for the right ankle disability prior to 
April 9, 2004

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  The veteran's right ankle disability was 
evaluated under Diagnostic Code 5299-5271.  The first four 
digits of that diagnostic code indicate that the schedule for 
rating ankle disabilities lists no rating criteria that 
exactly matches the veteran's disability, so that the 
criteria for an analogous rating was used.  38 C.F.R. § 4.20.  
The second part of that code indicates that Diagnostic Code 
5271, which governs limited motion of the ankle, was used by 
analogy to rate the veteran's right ankle disability.  
On appeal, all ankle diagnostic codes that permit a 
disability rating greater than the assigned rating will be 
addressed to determine whether the rating prior to April 9, 
2004, for the veteran's right ankle disability should be 
increased.  

For the period at issue, the veteran was assigned a 
20 percent disability rating.  Five diagnostic codes are used 
to rate ankle disabilities, but four of them permit no rating 
higher than 20 percent.  38 C.F.R. § 4.71a (Diagnostic Codes 
5271-5274).  Diagnostic Code 5270 authorizes ratings of 
30 percent and 40 percent, but only if there is ankylosis of 
the ankle.  Prior to April 2004, there is no evidence of 
ankylosis in the record whatsoever.  November 2003 C&P Exam 
(no ankylosis).  Thus, for the period prior to the veteran's 
surgery, no increase is warranted by using the schedular 
criteria for rating ankle disabilities. 

The veteran argues that since he was required to have 
surgery, his disability must have been higher than a 
20 percent rating.  But disability ratings are based on the 
application of specific criteria found in the rating schedule 
for ankle disorders to the evidence in the record.  See 
38 C.F.R. § 4.71a (criteria for rating the ankle).  Using 
that criteria, the record contains no evidence that a rating 
higher than 20 percent for the period before April 9, 2004, 
is warranted.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the veteran 
during flare-ups.  DeLuca v. Brown, supra.  

The 20 percent rating has adequately compensated the veteran 
for his loss of function prior to April 9, 2004.  For the 
period before his surgery, the veteran was still working as a 
back-hoe and dump truck driver, which he testified required 
substantial walking, climbing in and out of the truck, 
bending, stooping, lifting, and using his feet in operating 
the foot controls of his equipment.  That evidence does not 
establish a significant loss of function before the surgery.  

Nor does the Board find that an increased rating is warranted 
for loss of function due to flare-ups or pain.  The record 
contains a great deal of subjective evidence about the 
veteran's pain.  He testified that on a scale from 1 to 10, 
his pain is a 15, with no relief.  And he explained that the 
pain is so bad that he cannot let a medical professional 
touch his ankle.  But pain, alone, without a loss of 
function, does not warrant an increased rating, and the pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  

Other evidence in the record undercuts the veteran's 
description of his pain.  An orthopedist noted that while the 
veteran says his ankle is too sensitive to touch, he can rub 
it himself.  November 2001 Orthopedic Consult.  At his annual 
physical examination shortly before he filed his claim, his 
primary care physician found that he was not in acute 
distress or pain; yet, he prescribed pain medication for the 
veteran and recommended an orthopedic consult.  April 2003 
Annual Exam.  At the Podiatry Clinic follow-up to his 
surgery, the veteran stated that he had severe pain in the 
right foot that was not controlled well with pain medication.  
April 2004 Podiatry Consult.  But after his physical 
examination, the examiner noted that the pain stated by the 
veteran was out of proportion and not present at all times.  
The veteran was also prescribed pain medication at that 
visit.  See also March 1978 Hospital Summary Report (there 
was some difficulty initially, postoperatively, with the 
patient's desire for narcotic pain medications; it was 
difficult to wean him off narcotic pain medications; there 
seemed to be no relation between his pain and his request for 
narcotics); June 1978 Follow-up to Surgery (the veteran 
returned complaining of pain over the well-healed scar; 
examiner noted that the veteran was now running 1.5 miles per 
day and had good range of motion); August 1987 Orthopedic 
Clinic (veteran gives unusual pain description-"radiates 
through my entire body"-and although the veteran could 
touch and tap his scar, any other person caused hyperthesia); 
and November 2005 Podiatry Consult (veteran very vague about 
symptoms, points to everywhere on his foot; examiner refuses 
to  prescribe medication).  

It is clear that the veteran experienced pain to some degree 
prior to April 2004.  And while he told an examiner that he 
had missed some work due to increased pain in November 2003, 
given the absence of details about the frequency with which 
the  veteran's pain interfered with the function of his 
ankle, and the strong evidence that the veteran's claims of 
pain may be exaggerated, the record does not support a rating 
greater than the schedular rating for loss of function due to 
flare-ups or pain.  

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected ankle disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular 



evaluation is made.  38 C.F.R. § 3.321(b)(1).  Extra-
schedular evaluations are appropriate only when the case 
presents such an exceptional or unusual disability picture, 
with such related factors as frequent periods of 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).   

The schedular evaluation in this case, however, is adequate 
for rating the veteran's disability.  The degrees of 
disability specified in the ratings schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  And 
as discussed above, the veteran has not been assigned the 
greater schedular ratings of 30 percent or 40 percent 
available under Diagnostic Code 5270 because prior to 
April 9, 2004, there was no evidence of ankylosis.  

The record also does not establish any related factors that 
render application of the schedular rating impractical for 
this rating period.  The veteran has been hospitalized twice 
with respect to his right ankle.  The first time, this Board 
determined that his surgery was not related to his service-
connected ankle disability, but was related to the congenital 
club foot condition of his right foot.  And the record is not 
entirely clear that his February 2004 surgery is related to 
his service-connected disability rather than his congenital 
defect.  But even assuming that the surgery was required 
because of his service-connected disability, one 
hospitalization does not constitute frequent periods of 
hospitalizations.  So the frequent hospitalizations factor is 
not established on this record.  

Neither does the record establish that there has been marked 
interference with his employment.  For the period before 
February 2004, the record shows that the veteran was still 
working.  In the reports from his April 2003 annual 
examination, his August 2003 podiatry consult, and his 
September 2003 visit to his primary care physician, he did 
not mention that he was missing work.  At the November 2003 
C&P examination, the veteran told the examiner that he 
experienced periods of 3-4 


days when the pain would increase dramatically, usually after 
exposure to cold weather, and then he would have to take off 
work until the symptoms subsided.  There are no details about 
how often that occurred before the April 2004 surgery.   When 
testifying before the Board about how the disability 
interfered with employment, he did not address any 
interference before the surgery.  He merely stated that he 
hasn't worked since April 2004.  This evidence about missing 
some work during cold weather is not sufficient to conclude 
that the service-connected disability markedly interfered 
with his employment prior to April 2004.  An extra-schedular 
rating is not warranted.  

The reasonable doubt doctrine also does not apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  Here, there is little evidence in favor of the 
claim.  There is a statement to an examiner that some work 
had been missed during cold weather, but no details as to the 
frequency of days missed was provided.  While there is 
evidence of pain and sensitivity to touch, there also is 
evidence that the reports of pain are exaggerated, making the 
evidence of the degree of pain less credible.  And there is 
an implication that immediately before surgery, a disability 
must necessarily require a rating higher than 20 percent.  
But, as discussed above, that implication is based on a 
faulty understanding of the criteria for schedular ratings.  

On the other hand, the evidence against the claim-that there 
was no ankylosis before April 2004, and that the veteran was 
working until his surgery-is competent, credible evidence 
that an increased rating is not warranted.  Since the 
evidence in favor of the claim is insufficient to raise a 
reasonable doubt, that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  




ORDER

A disability rating in excess of 20 percent prior to April 9, 
2004, for the right ankle disability is denied.   



REMAND

Confusion regarding nature of inservice injury

There has been much confusion in this case about the nexus 
between the veteran's current right foot condition and the 
injury he incurred during service.  Part of that confusion 
centers around the mistaken assumption that the veteran 
fractured or dislocated his ankle during service.  As 
discussed below, this confusion began because of a 
preliminary, unconfirmed assessment by the first examiner to 
examine the veteran's right ankle after he had stepped in a 
chuck hole while running.  The confusion has been perpetuated 
by the RO's wording of a nexus opinion sought from a medical 
examiner, the wording of the service-connected disability, 
conflicting hospital summaries from his 1978 surgery, the 
veteran's firm belief that he dislocated his ankle in 
August 1976, and the failure to review carefully the entire 
claims folder.  

In August 1976, while the veteran was running during service, 
he stepped in a chuck hole.  Since his right foot hurt, he 
reported to sick call.  The August 1976 examiner recorded 
that the veteran had an inversion sprain that presented with 
foot partially adducted at the subtalar joint.  While placing 
the foot in traction, the examiner heard a mild click and the 
veteran stated that the foot then felt better.  The examiner 
looked at the X-rays and made a note, with a question mark, 
that pre-traction X-rays showed a partial subtalar 
dislocation? 

Yet, upon examination the following day, the orthopedic 
examiner noted the lack of medial pain or tenderness and the 
fact that the ankle was swollen and tender only laterally.  
The veteran then told the examiner that his feet had always 
turned in a bit and that he had worn braces as a child.  The 
examiner consulted with two others in the orthopedic 
department and concluded that in the absence of clinical 
symptoms medially, the veteran's apparent tarsal 
abnormalities were chronic.  Thus, the initial impression of 
a partial subtalar dislocation was rejected on the basis of 
the veteran's symptoms the day after he twisted his foot in 
the chuck hole.  

When the veteran returned to the clinic 2 weeks later, the 
orthopedic examiner found dorsiflexion to neutral only with 
fixed varus heel, which was compatible with uncorrected 
talipes equinovarus (TEV), commonly called club foot.  The 
medical board found that there was essentially no tenderness 
over the lateral ligaments, although a minimal thickening was 
still present on palpation and inspection.  The medical board 
concluded that the veteran's lateral ligament strain had 
essentially resolved without residual.  

In scheduling a compensation and pension (C&P) examination, 
the RO asked the examiner to distinguish between the 
limitations of the veteran's congenital condition and the 
residuals of a dislocated right ankle.  The record does not 
show that the October 1977 C&P examiner reviewed any service 
medical records.  He diagnosed the veteran with a history of 
subtaler dislocation of the right ankle.  He pointed out that 
his clinical findings were typical of the findings ordinarily 
found in residuals of a congenital club foot, particularly 
the atrophy in his right calf, which was much greater than 
would be accounted for by cast immobilization following 
dislocation of an ankle.  The limitation of dorsiflexion and 
the limitation of eversion at the subtaler joint were also 
findings usually seen with a history of congenital club foot.  
However, with respect to the veteran's subjective complaints 
(that is, the pain he was experiencing), the examiner stated 
that he could not definitely state that these complaints were 
not a residual of the dislocation of an ankle.  

In a January 1978 rating decision, the RO noted that the 
clinical findings with respect to the veteran's right ankle 
all related to his congenital club foot deformity, but since 
the October 1977 examiner could not state that the veteran's 
subjective complaints were not a residual of an ankle 
dislocation, the RO resolved what it saw as reasonable doubt 
in favor of the veteran and granted service connection.  The 
veteran's service-connected disability was called "Residuals 
of right ankle injury, with subtalar dislocation."  

Conflicting hospital reports regarding the veteran's 1978 
surgery have also caused confusion.  The report dated 
March 1978 recorded that the veteran presented to an 
outpatient clinic in Martinez, California, complaining that 
the increasing pain of his right foot was related to his 
inservice injury.  After consultation with a specialist, it 
was determined that the veteran had residuals of his 
congenital club foot deformity that required a Dwyer 
osteotomy of the calcaneus.  In response to the veteran's 
insistence that his problems were related to service, Dr. C. 
explained to the veteran that the problems with his right 
foot were not from a service-related injury, but were a 
residual of his congenital club foot deformity.  On 
February 13, 1978, the surgery was performed and with the 
exception of some post-surgery issues regarding the veteran's 
desire for narcotic pain medication, the veteran did quite 
well and was discharged to home eight days later.  

In May 1978, Dr. C. prepared a very different hospital 
summary report to cover the same February 1978 surgery.  In 
the revised report, he stated that the veteran's symptoms 
were entirely related to his ankle injury during service.  He 
noted the congenital club foot deformity was directly related 
to the service-connected injury as the veteran was injured 
with a fracture in the right ankle and mobilized [sic] in a 
cast.  He concluded that the veteran's service-connected 
injury was the direct cause of his present condition.  He 
also pointed out that the veteran had experienced significant 
pain in the post-operative period requiring significant 
amounts of narcotic medications.  His diagnosis in the 
revised report was residual calcaneal varus aggravated by 
previous service injury to the right foot.  

In June 1978, at the request of the RO, a VA physician (Dr. 
R.) contacted Dr. C. about the conflicting hospital summary 
reports from the veteran's February 1978 surgery.  Dr. C. 
stated that the revised report was written under duress due 
to pressure by the veteran, the Service representative, and 
the VA hospital administrator.  His medical opinion was that 
the veteran's basic pathology was the congenital club foot 
deformity was not aggravated by the service-incurred injury.  

The confusion over the veteran's initial injury has been 
perpetuated by the veteran's account of his medical history.  
The record is replete with notes in the subjective medical 
history portion of examination reports that the veteran 
dislocated his ankle in 1977 when he was running during 
service and stepped into a chuck hole.  Indeed, at one point 
after conflicting hospital summary reports had been issued 
with respect to his 1978 right foot surgery, the chief of 
orthopedic surgery at the VA facility in Martinez, 
California, met with the veteran to discuss his right foot 
condition.  That physician explained to the veteran that he 
had never dislocated his ankle during service and that his 
current problems with his right foot were residuals of his 
congenital club foot deformity.  His report noted that 
notwithstanding the veteran's admission that his foot was 
treated by a doctor in early childhood, the veteran did not 
accept the fact that he had residuals of club foot.  

Whatever the veteran's personal view, the Board has 
previously determined that the veteran had no serious injury 
during service.  An April 1980 decision denied an increased 
rating for the veteran's service-connected disability, denied 
service connection for his congenital club foot deformity as 
secondary to his service-connected right ankle injury, and 
denied a claim for temporary total evaluation due to 
convalescence with respect to the February 1978 surgery.  The 
Board noted that there was no evidence that the pathology of 
the veteran's congenital club foot deformity had increased 
during the veteran's active military service, so service 
connection for that deformity was not warranted.  With 
respect to the veteran's claim for an increased rating for 
his service-connected disability, the Board determined that 
since there was no evidence that the veteran manifested more 
than a moderate limitation of motion of his ankle due to that 
disability, no increase was warranted.  And a temporary total 
evaluation due to convalescence was not available because the 
January 1978 surgery was for his congenital club foot 
deformity, rather than for his service-connected right ankle 
injury.  In its decision, the Board pointed out that while it 
had been reported that the veteran's inservice injury 
involved a fracture of the right ankle, the Board had 
reviewed the evidence in the claims file and concluded that 
the medical evidence clearly showed that the veteran's 
inservice injury was a strain of the lateral ankle ligaments, 
and not a dislocation or severe injury.  

Finally, the  failure to review the claims folder carefully 
has added to the confusion about the veteran's inservice 
injury.  There is no evidence that the veteran's private 
physicians have been provided with copies of the medical 
evidence in the claims file; rather, their opinions appear to 
be based on the veteran's oral recitation of his medical 
history.  There in no indication in the reports of the C&P 
examinations of October 1977, October 1989, and 
September 1998 that the claims file was reviewed at all.  The 
November 2003 C&P examiner noted in his report that he 
reviewed the claims file.  But that examiner appears to have 
relied upon the veteran's medical history statement that his 
inservice injury required open reduction and internal 
fixation because his diagnosis was status post fracture of 
the right ankle and calcaneous with open reduction, internal 
fixation.  Similarly, the September 2005 C&P examiner noted 
that the claims file was available and had been reviewed, but 
he recorded that the veteran had dislocated and fractured his 
ankle while on patrol in the Republic of Vietnam and had had 
two surgical repairs for that injury.  He diagnosed status 
post right ankle fracture with subtaler dislocation.  Neither 
the November 2003 examiner nor the September 2005 examiner 
indicated in their reports that they had any knowledge that 
the veteran had been diagnosed with a ligaments strain rather 
than a fracture or dislocation during service.    

All of this confusion means that when the veteran had his 
second right ankle surgery in April 2004, no medical opinion 
was obtained about whether that surgery was related to the 
congenital club foot deformity or to the service-connected 
ligaments strain.  And such an opinion is necessary here.  A 
temporary total convalescence rating is available only with 
respect to service-connected disabilities.  Without an 
opinion addressing the nexus between the inservice injury and 
the April 2004 surgery, the Board cannot determine the 
veteran's entitlement to an extension of his temporary total 
evaluation due to convalescence.  Thus, an appropriate 
examination must be scheduled in order to obtain that 
opinion.  

Moreover, with respect to the proper rating of his service-
connected disability following the temporary total evaluation 
due to convalescence, a medical opinion is needed to 
determine the extent to which his current condition is due to 
the inservice strained ligaments, rather than to his 
congenital club foot disability. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

   Ankylosis

The September 2005 C&P examiner found evidence of ankylosis 
of the right ankle, but no examiner thereafter has ever 
mentioned ankylosis.  Accordingly, the examiner should 
specifically address whether there is ankylosis of the 
veteran's right ankle, and if so, to what extent.  

Veteran's inability to work

There are statements by medical professionals in the record 
concerning the veteran's continued inability to work 
following his temporary convalescence rating.  
September 2005 Annual Physical Exam (not a candidate to go 
back to work yet according to PT); September 2005 C&P Exam 
(Effects of the problem on occupational activities: 
significant effects); January 2005 C&P Exam (veteran is still 
in rehab phase and incapable of gainful employment at this 
time); January 2005 Primary Care Physician (veteran has been 
unable to work and is still convalescing); August 2005 
Primary Care Physician (veteran has been convalescing since 
his surgery and has been unable to work; physical therapy has 
not yet released him).  With the exception of the 
September 2005 C&P examination, these statements appear to be 
based for the most part on the recommendations of MPTSR, the 
fee-based physical therapy group that provides physical 
therapy for the veteran.   

Yet, very few physical therapy treatment notes appear in the 
record.  And those that are in the record suggest that the 
veteran's extended physical therapy program may be due, in 
part, to his reluctance to follow the advice of the physical 
therapists.   October 2004 Physical Therapy (gait training 
met with limited success; veteran appears tentative and 
reluctant to perform home exercises); December 2004 PT Report 
to Primary Care Physician (ROM has improved, but veteran 
continues to be too dependent on orthopedic boot, partially 
due to fear of reinjury to the ankle; I have recommended that 
he get out of the boot, but he states that he is not 
comfortable without the support).  Since the record shows 
that the veteran has been going to physical therapy since 
October 2004, complete records should be obtained in order to 
get an accurate picture from those records.  Evidence of the 
veteran's inability to work is crucial in rating functional 
loss and in deciding whether an extra-schedular evaluation is 
warranted due to marked interference with employment.  If the 
veteran's authorization to obtain those records is necessary, 
please request such authorization.  

Duties to notify and to assist

Notice complying with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 
(2006), has not been sent to the veteran with respect to the 
increased rating issue.  The veteran should also be notified 
of the evidence necessary to substantiate a claim for an 
extra-schedular rating.  

The Board notes that there are several entries in the VA 
treatment records from Odessa, Texas, and from Big Spring, 
Texas, from November 2004 to December 2004, where the printed 
records indicate that a scanned consultation report is 
available by clicking an icon on the computer screen, but 
when those records were printed, the consultation reports 
were not included in the claims folder.  These may be the 
physical therapy reports.  But whatever they are, those 
reports, and not just a reference to the icons, should be 
made part of the claims folder.  

Finally, since the most recent treatment records in the 
claims file are dated November 2006, the claims file must be 
updated with the VA treatment records since that date.  



Accordingly, the case is REMANDED for the following action:

1. Send notice to the veteran that 
complies with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
includes notice of the evidence necessary 
to substantiate a claim for an extra-
schedular rating.  

2.  Obtain all physical therapy records 
from April 2004 forward.  If authorization 
is necessary to obtain those records, ask 
the veteran to provide that authorization.  

3.  Obtain the scanned consultation 
reports from November and December 2004 
that are missing from the printed VA 
treatment records from Odessa, Texas, and 
Big Spring, Texas.  

4. Obtain all medical treatment records 
from VA facilities (including facilities 
at Albuquerque, New Mexico; Big Springs, 
Texas; and Dallas, Texas) from 
December 2006 forward. 

5.   Associate all evidence obtained with 
the claims folder.  

6.  After all of the above development has 
been completed, schedule the veteran for 
an appropriate C&P examination.  The 
claims file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  In 
addition, a copy of this Board decision 
should be provided to the examiner and the 
examiner's report should indicate that it 
was reviewed.  A thorough history should 
be obtained from the veteran.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  The 
examination report should include details 
from the examination and not consist of 
one-word responses to an examination 
worksheet (as happened in the 
September 2005 C&P examination report).  

The examiner should offer an opinion with 
complete rationale as to (a) whether the 
veteran's April 2004 surgery was related 
to the inservice injury or to the 
veteran's congenital club foot deformity 
(and if such an opinion is not possible, 
please explain why it is not possible); 
(b) the current condition of the veteran's 
right ankle, including whether ankylosis 
is present (and if so, the degree of 
ankylosis), and in that opinion, please 
identify what aspects of the veteran's 
right ankle condition are due to the 
veteran's inservice injury and which are 
due to the veteran's congenital club foot 
deformity (and if such an opinion is not 
possible, please explain why it is not 
possible); and (c) the extent to which the 
veteran is able to return to work, and in 
that opinion, please do not limit the 
discussion merely to the ability to 
operate heavy equipment, but rather 
address his general employability.  

6.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


